United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
U.S. POSTAL SERVICE, METRO NORTH
POST OFFICE, Teteboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1134
Issued: August 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 23, 2015 appellant filed a timely appeal of a January 9, 2015 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Because more than 180 days
elapsed between the most recent merit decision, dated March 7, 2014, and the filing of this
appeal, on April 23, 2015, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).

1

Following OWCP’s January 9, 2015 decision, appellant submitted additional evidence. As OWCP has not
reviewed this evidence, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 10, 2013 appellant, then a 51-year-old clerk, filed an occupational disease
claim alleging that he developed severe anxiety, chest pains, and trouble sleeping due to the
harassing actions of his supervisor.
Appellant submitted a note from Dr. Robert A. Rizzo, an internist, diagnosing stress.
Dr. Rizzo stated that appellant was totally disabled from August 1 through September 9, 2013.
Dr. Gamal E. Gad, a Board-certified psychiatrist, found that appellant was totally disabled from
June 12 to September 8, 2013 due to work-related anxiety and depression.
Appellant had previously received a letter of warning on June 20, 2013 for failure to
follow instructions and creating a hostile work environment.
On September 12, 2013 OWCP requested that appellant provide additional factual
evidence in support of his emotional condition claim. Appellant responded to OWCP’s specific
questions and submitted a narrative statement describing the interactions with his supervisor on
specific dates from May 6 through June 11, 2013 and his disagreement with these events. He
alleged that on May 6, 2013 his supervisor criticized the accuracy on his machine, but did not
confront his machine partner. On May 7, 2013 appellant received documentation that his
machine accuracy was appropriate and that the criticism was due to another employee’s
inaccuracy. He alleged that on May 8, 2013 his supervisor “yelled and screamed” at him
regarding his technique of processing the mail. Appellant asserted that he had followed the
protocol provided and that his machine was defective. He alleges he was conversing with a
friend at work on May 15, 2013 and his supervisor directed him to return to work. Appellant
alleged that other employees were allowed to talk without reprimand. On May 29, 2013 his
supervisor directed him to take his machine out of program. Appellant declined to do so and
alleged that this instruction was a deliberate attempt to lower his speed rating. He stated that his
supervisor provided a coworker with coffee on May 31, 2013, but criticized appellant for reading
a newspaper while working. Appellant stated that his supervisor scheduled a meeting through a
note rather than verbally which appellant felt was unprofessional. On June 8, 2013 his
supervisor directed him to run more mail. Appellant alleged that a coworker should have been
directed to do that and he refused to follow his supervisor’s order. The second-level supervisor
came to appellant’s station and appellant explained the situation. Appellant’s supervisor
allegedly continued to yell and scream. Appellant went to the second-level supervisor who
instructed him to go home and informed appellant’s immediate supervisor that appellant should
be placed on a different machine. The second-level supervisor presented his version of events
and the second-level supervisor then directed appellant to return to his machine. Appellant’s
immediate supervisor approached him on June 11, 2013 and informed him that he was being
moved. Appellant filed a grievance through the union. He also submitted additional medical
evidence from Drs. Gad and Rizzo.
By decision dated March 7, 2014, OWCP denied appellant’s emotional condition claim
finding that he had not established a compensable factor of employment. It found that he
attributed his emotional condition to actions of his supervisor which related to administrative
functions. OWCP found that appellant had not submitted the necessary supportive evidence to
establish that his supervisor erred or acted abusively in these administrative functions including

2

discipline or directions about how to perform his work. It further found that he had not provided
the necessary factual evidence to substantiate his allegations of discrimination or harassment
through the listed actions of his supervisor.
Appellant requested a review of the written record from OWCP’s Branch of Hearings and
Review through a form dated April 7, 2014, postmarked April 17, 2014, and received by OWCP
on April 21, 2014. In a decision dated May 21, 2014, OWCP’s Branch of Hearings and Review
denied appellant’s request as untimely. It further found that the issue in his claim could be
addressed through the reconsideration process.
Appellant requested reconsideration through a form dated December 28, 2014 and
received by OWCP on January 5, 2015. He submitted a report from Dr. Gad dated
September 17, 2013 stating that appellant was under his care for work-related anxiety and
depression. Appellant also submitted reports from Dr. Rizzo dated August 1, 2013 and April 7,
2014 diagnosing panic disorder with agoraphobia.
By decision dated January 9, 2015, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that he had not submitted relevant new evidence.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provide that a claimant may
obtain review of the merits of the claim by submitting in writing an application for
reconsideration which sets forth arguments or evidence and shows that OWCP erroneously
applied or interpreted a specific point of law; or advances a relevant legal argument not
previously considered by OWCP; or constitutes relevant and pertinent new evidence not
previously considered by OWCP.4 Section 10.608(b) of OWCP’s regulations provides that when
a request for reconsideration is timely, but does meet at least one of these three requirements,
OWCP will deny the application for review without reopening the case for a review on the
merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.6

3

5 U.S.C. §§ 8101-8193, 8128(a).

4

20 C.F.R. § 10.606.

5

Id. at § 10.608.

6

M.E. 58 ECAB 694 (2007).

3

ANALYSIS
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits on January 9, 2015.
Appellant timely requested reconsideration of the March 7, 2013 decision denying his
claim for an emotional condition. However, he neither argued that OWCP erroneously applied
or interpreted a specific point of law, nor did he advance a relevant legal argument not
previously considered by OWCP. In support of his reconsideration request, appellant submitted
additional medical evidence including a report from Dr. Gad dated September 17, 2013 and
reports from Dr. Rizzo dated August 1, 2013 and April 7, 2014. Where a claimant has not
established any compensable employment factors, the Board need not consider the medical
evidence of record.7 These medical reports are irrelevant to the basis for which OWCP denied
appellant’s emotional condition claim. OWCP denied appellant’s claim finding that he had
failed to attribute his emotional condition to compensable factors of employment as he did not
submit the necessary factual evidence to establish harassment, discrimination, or error and abuse
in administrative functions. The additional medical evidence does not address the lack of
supportive factual evidence and is insufficient to require OWCP to reopen appellant’s claim for
consideration of the merits.
As appellant failed to meet any of the criteria, the Board finds that OWCP properly
declined to reopen appellant’s claim for consideration of the merits.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a).

7

A.K., 58 ECAB 119 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT January 9, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

